Citation Nr: 1026063	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral hallux 
valgus, originally claimed as bunions.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to January 
1973.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a January 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which 
denied the Veteran's claims for service connection for pes planus 
and hallux valgus.

In written correspondence submitted in April 2010, the Veteran 
directly submitted to the Board additional evidence regarding the 
severity of the disabilities on appeal.  The agency of original 
jurisdiction (AOJ) has not considered this new evidence; however, 
the Veteran has signed a waiver of initial AOJ consideration.  
See 38 C.F.R. § 20.1304(c) (2009).  Thus, there is no requirement 
for a remand to the AOJ for initial consideration of the new 
evidence.  In any event the Veteran's claim is being remanded for 
further development, such that all new evidence will be 
considered by the AOJ prior to final adjudication by the Board.

In May 2007, the Veteran testified at a hearing at the RO in 
Hartford, Connecticut, before a Decision Review Officer (DRO).  
The case was then sent to the Board in September 2009.  At that 
time, the Veteran's service connection claims were remanded for 
further development in the form of a Board hearing.  In April 
2010, the Veteran testified before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing); copies of the transcripts 
of both hearings have been associated with the record.  The case 
has now been returned to the Board for further appellate 
consideration.  

The appeal of entitlement to service connection for bilateral 
hallux valgus, originally claimed as bunions is REMANDED to the 
AOJ via the Appeals Management Center (AMC), in Washington, DC.  
The VA will notify the appellant if further action is required.


FINDING OF FACT

During the April 2010 Travel Board hearing, prior to the 
promulgation of a decision in the appeal of the claim for service 
connection for bilateral pes planus, on instructions from the 
Veteran, his representative withdrew from appellate status this 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for service connection for 
bilateral pes planus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

At the time of the aforementioned Travel Board hearing, on 
instructions of the Veteran, the Veteran's representative 
withdrew from appellate status the issue of entitlement to 
service connection for bilateral pes planus.  

Therefore, no allegations of errors of fact or law remain for 
appellate consideration on this appeal.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and the appeal 
is dismissed, with respect to the issue of entitlement to service 
connection for bilateral pes planus.  38 C.F.R. § 20.204(c) 
(2009).


ORDER

The appeal of service connection for bilateral pes planus is 
dismissed.


REMAND

The Veteran maintains that his current hallux valgus was incurred 
in or aggravated during his military service as a result of 
wearing boots in service.  See the Veteran's claim of August 
2005, statement of January 2006, the transcript of the May 2007 
DRO hearing, and the transcript of the April 2010 Board hearing 
pges. 5, 21.  He has also indicated that his boots were at least 
a contributing factor in the development of his hallux valgus.  
See the May 2007 DRO hearing transcript.  To adequately address 
the Veteran's claims, the Board finds that a remand for 
additional development of the evidence is required.

First, at his May 2007 DRO hearing, the Veteran indicated that 
his current hallux valgus was initially treated by the VA around 
2001.  See the May 2007 DRO hearing transcript.  The VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, the VA 
is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes the VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
Furthermore, the Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67; Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As such, the AOJ must attempt to obtain the relevant VA 
medical treatment records dating from 2001, prior to final 
adjudication of the Veteran's claim.

Second, the Board concludes that a new VA medical opinion is 
required to decide the Veteran's claim.  In disability 
compensation (service connection) claims, the VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When the VA 
undertakes to provide a medical examination or obtain a medical 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The claims file reveals a history of treatment for various 
disorders of the Veteran's feet during the Veteran's military 
service.  The Veteran's service treatment records (STRs) show 
that his right toenail was removed on October 1971.  Then, in 
June 1972, the Veteran was treated for bilateral blisters of both 
feet.  In July 1972, an STR indicates that the Veteran's right 
hallux nail was treated, which was noted as "clean and healing" 
in August 1972.  In November 1972, the Veteran's feet were 
indicated as being normal at his separation examination.  As 
such, there is clearly evidence of potentially relevant treatment 
for the Veteran's feet during his active military service.  

Following service, the Veteran has indicated that he had an 
ingrown toenail and bunions in the 1970s.  See the May 2007 DRO 
hearing transcript.  He indicated that this treatment occurred at 
some point in 1974-76, or in 1976-77.  See the April 2010 hearing 
transcript pg. 11, and December 2006 VA medical examination, 
respectively.  VA medical treatment records show that in December 
2005 the Veteran was receiving ongoing treatment for HAV (hallux 
abducto valgus) deformity.  The hallux valgus diagnosis was later 
confirmed by an x-ray conducted in January 2006.  The Veteran was 
subsequently treated with a "nail avulsion" the same month.  
Finally, a December 2006 VA medical examination diagnosed the 
Veteran with "[b]ilateral hallux valgus" which was indicated as 
being associated with "degenerative changes of the heads of the 
metatarsal bones."  The VA medical treatment records show that 
the Veteran has subsequently had ongoing treatment for this 
condition up to as recently as February 2009.  As such, there is 
clearly medical evidence of current bilateral hallux valgus.

Therefore, the remaining question is whether or not the Veteran's 
hallux valgus is connected to his military service, and in 
particular to the treatment of his feet during service, and/or to 
the boots he wore during service.  As noted above, the AOJ 
provided the Veteran with a VA medical examination to determine 
the nature and etiology of his claimed foot disorders in December 
2006.  The VA medical examiner indicated that the Veteran's 
hallux valgus was not connected to service.  This conclusion was 
reached "[b]ased on historical information;" however, the VA 
medical examiner indicated that the claims file was not available 
or reviewed.  As such, the examiner did not address any of the 
Veteran's potentially relevant history of in-service treatment, 
nor did the examiner address the Veteran's contentions that his 
hallux valgus may be due to the boots which he wore during 
service.

The Veteran has also submitted a VA medical treatment record 
dated in July 2007, which notes that "[n]arrow military boots 
may have contributed to [the Veteran's] bunion deformity."  This 
statement, while it indicates that the Veteran's condition may be 
related to his military service, does not specifically indicate 
that his condition is actually a result of an incident in 
service.  The Veteran has also submitted medical treatise 
evidence in April 2010, relating to the nature and causes of 
hallux valgus, which may include ill-fitting footwear.  However, 
these documents are too general in nature to provide, alone, the 
necessary evidence to show that the Veteran's boots caused his 
current hallux valgus.  See Sacks v. West, 11 Vet. App. 314, 316-
17 (1998).  The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not relevant to 
the Veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  

None of the medical evidence of record provides sufficient 
evidence to specifically address whether or not the Veteran's 
hallux valgus is connected to his service.  Furthermore, as noted 
above, the VA medical examination of December 2006 did not 
address the Veteran's relevant medical history.  In particular, 
the examiner did not review the Veteran's STRs, which provides 
evidence of relevant treatment.  As noted above, when the VA 
undertakes to provide a medical examination or obtain a medical 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
Therefore, although the AOJ provided a VA medical examination and 
opinion in December 2006, this opinion has not adequately 
addressed the Veteran's contentions.  Given the case law 
requiring an examination which is adequate for rating purposes, a 
clarification of the December 2006 VA medical opinion is needed 
to determine the nature and etiology of the Veteran's hallux 
valgus.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should obtain any relevant VA 
treatment records dating from 2001, when 
the Veteran asserts his current conditions 
were first treated by the VA.  If the 
records are not available or do not exist, 
a reply to that effect is required and must 
be associated with the claims folder.

2.	Arrange for the December 2006 VA examiner, 
if available, to provide an addendum to the 
prior opinion.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review.  The examiner 
must provide a comprehensive statement 
addressing the following issues:

A)	The VA medical examiner should provide 
a comprehensive history of the 
Veteran's hallux valgus.  In providing 
this history, the examiner should 
specifically acknowledge the service 
treatment records which indicate that 
the Veteran had his right toenail 
removed in October 1971, treatment for 
blisters of both feet in June 1972, 
and treatment for his right hallux in 
July 1972.  The examiner must also 
address the VA medical treatment 
record of July 2007 which indicates 
that the Veteran's wearing narrow 
boots in service "may have 
contributed to [the Veteran's] bunion 
deformity."  

B)	Then, based on the examination of the 
Veteran, any test results, and review 
of the claims file, the examiner 
should indicate whether it is at least 
as likely as not that the Veteran's 
current hallux valgus is related to 
his military service - and, in 
particular, if it related to any 
treatment of the Veteran's feet, or to 
the boots he wore, during his active 
military service.  

C)	Finally, the examiner should comment 
on the likelihood that the Veteran's 
current hallux valgus disorders are 
due to post-service intercurrent 
causes wholly unrelated to his 
military service.

A further VA medical examination is not 
necessary in order to provide the requested 
opinion unless the December 2006 physician 
is unavailable, or deems another 
examination necessary to render the opinion 
requested.  If the December 2006 VA medical 
examiner is unavailable, then a new 
examination, by an appropriate specialist, 
is required to answer the above questions.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible.  

3.  Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further adjudication of the claim.

4.	Then, readjudicate the Veteran's claim for 
service connection for hallux valgus, in 
the light of any new evidence which has 
been obtained.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


